Broyles, C. J.
1. The constitutional issues attempted to be raised in this case wore presented for the first time in the petition for certiorari, and therefore the assignments of error based thereon could not be considered by the superior court or reviewed by this court. Bolton v. City of Newnan, 147 Ga. 400 (94 S. E. 236).
2. Under the facts of the case, as disclosed by the record, it does not appear that the judge of the superior court abused his discretion in overruling the exceptions and traverses to the answer filed to the petition for certiorari, or in subsequently overruling the certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.